DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-7, drawn to a system for controlling an infusion pump with a processor, a memory, and display logic with instructions that, when executed, causes the processor to display as required; 
Group II: claims 8-17, drawn to a method for programming an infusion pump; and
Group III: claims 18-20, drawn to a method for programming a syringe pump.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an infusion pump with a display, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Farnan (US Pub. No. 2016/0271325 A1). Farnan discloses an infusion pump (100) with a display (110)([0030]-[0031]; Fig. 1). Therefore, the common technical feature is not a special technical feature shared among the claimed inventions, leaving the claims without a single general inventive concept. Hence, there is a lack of unity a posteriori.

During a telephone conversation with Mike Gates on August 29, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US Pub. No. 2016/0256622 A1).
Claim 1. Day discloses a system for controlling an infusion pump display, the infusion pump including a processor (118), memory (124) operably coupled to the processor, and display logic (i.e., logic for processor to operate display screen 122) comprising instructions that, when executed, cause the processor to: 
display a first subset of infusion parameters (i.e., drug name, concentration, dose rate, time remaining, VBTI, volume remaining, alarm name) on a first running screen of the infusion pump (i.e., “near view” delivery screen) ([0115]); 
display a second subset of infusion parameters (i.e., therapeutic agent name, concentration, dose rate, VTBI, and alarm information) on a second running screen of the infusion pump (i.e., “far view” delivery screen), wherein the first subset of infusion parameters is greater than the second subset of infusion parameters ([0115]; i.e., time and volume remaining) and the display of the first subset of infusion parameters is in a smaller presentation size than the display of the second subset of infusion parameters ([0115]; i.e., font size of “far view” delivery screen is larger); 
evaluate a condition related to the infusion pump ([0168]; i.e., system determining that other line is not currently infusing); and 
based on the evaluation of the condition, automatically and without user intervention, display a specialized screen related to a current status of the system (i.e., a notification such as notification of incompatible drug of Fig. 46 described in [0176] or notification of air accumulation of Fig. 61, further described [0168]-[0169]).
Claim 2. Day discloses the system of claim 1, wherein the specialized screen comprises at least one of data (i.e., information), a programming field (i.e., programming field “Got to Line A” or “Cancel”), a parameter, or a graph related to the condition (Fig. 61; [0168]-[0169]).
Claim 3. Day discloses the system of claim 1, wherein the system further comprises a sensor (i.e., accumulated air detector) configured to provide a measurement related to the infusion pump, wherein the display logic instructions causing the processor to evaluate the condition related to the infusion pump includes evaluating the measurement (i.e., determining that the accumulated air exceeds threshold), and wherein the specialized screen is based on the measurement ([0214]; i.e., notification based on this detection).
Claim 5. Day discloses the system of claim 1, wherein the condition is an alarm condition  (i.e., selected drug being incompatible) and the display logic further comprises instructions to, automatically and without user intervention, re-display the first running screen (i.e., else if the caregiver does not override, the system display the available TPN protocol again).
Claim 6. Day discloses the system of claim 1, wherein the display logic further comprises instructions to evaluate a second condition related to the infusion pump (i.e., a predetermined time) and based on the evaluation of the second condition, automatically and without user intervention, re-display the second running screen ([0115]; i.e., automatically switching to far view after the predetermined time).
Claim 7. Day discloses the system of claim 1, wherein the display logic instructions causing the processor to evaluate the condition related to the infusion pump includes at least one of a predictive algorithm determination, a near-field communication component determination, a peripheral device connection determination, or a signature determination ([0087]; i.e., notification indicating duplicate or incompatible substance from multiple infusion connected infusion devices).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US Pub. No. 2012/0306881 A1).
Claim 1. Nemoto discloses a system for controlling an infusion pump display, the infusion pump including a processor (153), memory (154) operably coupled to the processor, and display logic (i.e., logic for control part 153 to operate display 151) (Fig. 3) comprising instructions that, when executed, cause the processor to: 
display a first subset of infusion parameters on a first running screen of the infusion pump (Fig. 6; [0089]-[0092]); 
display a second subset of infusion parameters on a second running screen of the infusion pump (Fig. 7), wherein the first subset of infusion parameters is greater than the second subset of infusion parameters ([0101]; i.e., larger graph and it is also clear that less infusion parameters are displayed); 
evaluate a condition related to the infusion pump ([0108]-[0109]; i.e., determining whether pressure exceeds P1); and 
based on the evaluation of the condition, automatically and without user intervention, display a specialized screen related to a current status of the system (Figs. 9; [0108]-[0109]).
Claim 2. Nemoto discloses the system of claim 1, wherein the specialized screen comprises at least one of data (i.e., information), a programming field, a parameter (i.e., pressure, time), or a graph related to the condition (Figs. 9, [0108]-[0109]).
Claim 3. Nemoto discloses the system of claim 1, wherein the system further comprises a sensor (i.e., i.e., load cell) configured to provide a measurement related to the infusion pump (i.e., pressure), wherein the display logic instructions causing the processor to evaluate the condition related to the infusion pump includes evaluating the measurement (i.e., determining whether detected pressure exceeds P1), and wherein the specialized screen is based on the measurement ([0108]-[0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Day (US Pub. No. 2016/0256622 A1) in view of Nemoto (US Pub. No. 2012/0306881 A1).
Claim 4. Day discloses system of claim 3, wherein the sensor is a flow sensor ([0215]; i.e., detector for tracking infusion rate) but does not explicitly disclose that the specialized screen comprises a graph of the flow detected by the flow sensor. However, Nemoto also discloses a system for controlling an infusion pump display (as further explained above), wherein Nemoto discloses a sensor for sensing a condition ([0108]) and the processor further causing display of an alarm notification to the user with an image such as a graph of the detected condition causing the alarm to be issued (Fig. 9a; [0109]). Therefore, since both Day and Nemoto are drawn to systems for controlling an infusion pump display, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Day with the feature of the specialized screen comprises a graph of the condition detected by the sensor as disclosed Nemoto so as to display a pattern of the sensed condition for the user to more easily check the condition causing the alarm to be issued ([0109] of Nemoto). Accordingly, Day in view of Nemoto discloses that the specialized screen comprises a graph of the flow (i.e., tracked infusion rate) detected by the flow sensor (i.e., detector for tracking infusion rate of Day) ([0215] of Day).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JENNA ZHANG/Primary Examiner, Art Unit 3783